Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-4 and 7 are amended.  Claims 2, 5-6, 8-9 and 11 are canceled.  Claims 12-20 are added.  Claims 1-4, 7, 10, 12-20 are pending.

Response to Arguments
2. 	Applicant’s arguments, see remarks, filed on 11/12/2021, with respect to amended claims 1 and 4 have been fully considered and are persuasive.  The rejection of claims 1 and 3-4 has been withdrawn. 
 	Applicant’s arguments with respect to amended independent claim 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 7, 10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masuoka et al. (U.S. Patent Application Publication No. 2017/0280327, hereinafter Masuoka) in view of Miller (U.S. Patent Application Publication No. 2007/0157024) and further in view of Yoshida (U.S. Patent Application Publication No. 2021/0250760).
	With respect to claim 7, Masuoka discloses a communication connection method comprising:
	Creating a connection code; Displaying the connection code; Connecting to a transmission device to which the connection code has been inputted; 
	Receiving image data transmitted from the transmission device; and updating comprising, in a case where utilization by all connected transmission devices has been terminated, creating and displaying a new connection code, after disconnecting the all transmission devices (e.g. Masuoka, paragraphs 0028, 0091), wherein:
	Masuoka does not explicitly disclose the reception device creates the security key from the connection code (Miller, paregraphs 0012, 0021-0025).
	IT would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Miller’s creation of security key from the connection code with Masuoka’s teaching of allowing the terminal user to securely communication with other terminal using the wireless communication device to improve security (e.g. Miller, paregraph 0012).
 	Moreover, Masuoka does not explicitly disclose the state of displaying image indicated by image data is a state of being used by said transmission device; and the state where the utilization has been terminated by said transmission device is a state where transmission of the image data from all the connected transmission devices is stopped and where the image is not displayed.
	However, Yoshida discloses a similar state of updating key operation to perform the operation of disconnecting the network connection (e.g. paragraph 0048).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to implement Yoshida’s teaching to ensure the updating of key is intended.



	With respect to claim 18, Masuoka and Yoshida disclose the communication connection method according to claim 7, wherein the utilization includes transmitting the image data includes in the transmission device to a reception device and causing the reception device to output the image data for displaying the connection code (e.g. Masuoka, paragraphs 0063 and 0091).

	With respect to claim 19, Masuoka and Yoshida disclose the communication connection method according to claim 18, wherein a start of the utilization includes transmission of image data from the transmission device to the reception device (e.g. Masuoka, paragraphs 0063 and 0091).

	With respect to claim 20, Masuoka and Yoshidat disclose the communication connection method according to claim 18, wherein the termination of the utilization of said reception device includes a complete stop of the image data transmission from the transmission device (e.g. Yoshida, paragraph 0048).

Allowable Subject Matter
4.	Claims 1, 3, 4, 12-17 are allowed.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843.  The examiner can normally be reached on 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONGOC TRAN/Primary Examiner, Art Unit 2434